DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 19 February 2021.
Claims 1-11 are presented for examination.
Claims 1 and 9 are amended.
Claims 10 and 11 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Circuit Emulation of A Packet (Segment) Performing Cross-Connect Processing 

Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1 and 9, the Applicant argues:
(1)	For example, Cai detecting a Packet Switch/ failure or a link failure between the Packet Switch/Ethernet Switch and the Line Card/PIU module with the Line Card (Ingress)/Ingress PIU module, and transmitting packet avoiding the failed Ethernet fabric planes. In addition, Cai discloses that PIU MODULE 204-1 transmit to PIU MODULE 204-2 PKT 828-1 to 828-4 via different ETHERNET SWITCH 212-1 to 212-4 (See fig. 8). In other words, PIU MODULE 204-1 divide (parallel) ODU 834-1 to 834-4 and transmit. However Cai does not disclose distributing to the N+1 switches horizontal parities calculated over the M pieces of partial data for every
the continuous M pieces of partial data, and restoring the inputted data and outputting the restored data using at least any of the M pieces of partial data and the horizontal parities which are distributed and transmitted bv the first input circuit to the N+1 switches and are transferred bv the N+1 switches. So, the feature of "the first input circuit divides inputted data into partial data in a predetermined length, and distributes to the N+1 switches continuous M pieces of partial data (M is a natural number of 2 or larger and N or smaller) and horizontal parities calculated over 
Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claims 1 and 9 noted above, at least one claimed element is not present in Cai. Hence, Cai does not anticipate or render obvious claims 1 and 9.
Claims 2-8 depend from claim 1, and so at least similarly distinguish over Cai. The secondary reference of Feng used in combination with Cai to reject claim 6 does not cure the deficiencies of Cai with respect to claims 1 and 9.
Feng fails to cure the deficiencies of Cai.
In view of the above, withdrawal of the rejection of claims 1 and 6-9 is respectfully requested [Remarks, pages 7-8].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated below Cai discloses a transmission apparatus (see Figure 8 and page 9, paragraph 87, line 1; a transmission apparatus/OTN switching apparatus 800) comprising: 

the first output circuit restores the data inputted to the first input circuit (see Figure 8 and page 10, paragraph 95; the first output circuit/(OTNoE 206-2) restores/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1)) and outputs the restored data using at least any of the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 
Although Cai discloses a transmission apparatus as set forth above,
Cai does not explicitly disclose “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over the data segments”.
However, Mamiya discloses a transmission apparatus comprising:
a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
the parity segment corresponding to horizontal parities calculated over the data segments (see Figure 6b and page 6, paragraph 81; the parity segment corresponding to horizontal/horizontal parities/parities calculated/divided over the data segments/video data).
In other words, in regards to the limitation “the first input circuit divides inputted data into partial data in a predetermined length”, Figure 8 discloses OTNoE 206-1/the first input circuit divides the input data ODU 834-1, 834-2, 834-3 and 834-4 into individual packets into one to one correspondence between ODU 834-1 through ODU 834-4 and PKT 828-1 through PKT 828-4.  Furthermore, page 9, paragraph 91 and Figure 8 further discloses PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 are distributed to one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4.  
In regards to the limitation “and distributes M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches”, Figure 8 of Cai discloses PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 distributed to the one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4.
In regards to the limitation “and distributes M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches”, Figure 8 and paragraph 91 of Cai discloses OTNoE 206-1 selects one of ports 208 for transmission of each PKT 828 of PKTs 828 and transmits each PKT 828 of PKTs 828 from its selected port 208 of PIU module 204-1 over Ethernet switch 212.
In regards to the limitation “the M+1 segments including M data segments and a parity segment”, Cai discloses PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 including M data segments M1 and M2.  Regarding the limitation “a parity segment”, Figure 6b and paragraph 81 of Mamiya discloses a 24 horizontal parity bit consisting of the video data divided in units of 24 bits. 
In regards to the limitation “each of the M data segments corresponding to each of continuous M pieces of partial data”, Figure 8 and paragraphs 88 and 90 of Cai discloses each of the M data segments M1, M2 corresponding to each of continuous M pieces of partial data/individual packets.
In regards to the limitation “the parity segment corresponding to horizontal parities calculated over the M data segments”, Mamiya discloses video data is 
In regards to the limitation “the first output circuit restores the data inputted to the first input circuit and outputs the restored data using at least any of the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches”, Figure 8 and paragraph 95 of Cai discloses the first output circuit restores the data inputted to the first input circuit the first output circuit OTNoE 206-2) re-assembles the inputted data (ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit OTNoE 206-1 and exits the re-assembled packets using at least any of the M+1 segments PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 corresponding to the selected port and transmission by the first input circuit OTNoE 206-1 to the one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4 and are transmitted by the one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4.
Therefore, the combination of Cai and Mamiya discloses the broadly claimed limitations “the first input circuit divides inputted data into partial data in a predetermined length, and distributes M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches, the M+1 segments including M data segments and a parity segment, each of the M data segments corresponding to each of continuous M pieces of partial data, the parity segment corresponding to horizontal parities calculated over the M data segments, and the first output circuit restores the data inputted to the first input circuit and outputs the restored data using at least any of the M+1 segments .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2017/0310538 A1), hereinafter Cai, in view of Mamiya et al (US 2001/0030649 A1), hereinafter Mamiya.

Regarding Claim 1, Cai discloses a transmission apparatus (see Figure 8 and page 9, paragraph 87, line 1; a transmission apparatus/OTN switching apparatus 800) comprising: 
a plurality of input circuits (see Figure 8 and page 9, paragraph 87, lines 6-11; a plurality of input circuits/(P1 208-1, P2 208-2, P3 208-3, P4 208-4) that includes a first input circuit (see Figure 8 and page 9, paragraph 88, line 1; that includes a first input circuit/OTNoE 206-1); 
N+1 switches (N is a natural number of 2 or larger) (see Figure 8 and page 9, paragraph 87, lines 7-10; N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4); and 
a plurality of output circuits (see Figure 8; a plurality of output circuits/outputs 210 as shown in Figure 8) that includes a first output circuit (see Figure 8, page 10, paragraph 92, lines 1-3; that includes a first output circuit/OTNoE 206-2), 
wherein the first input circuit divides inputted data into partial data in a predetermined length (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; the first input circuit/(OTNoE 206-1) divides/generates inputted data/(ODU 834-1, 
the first output circuit restores the data inputted to the first input circuit (see Figure 8 and page 10, paragraph 95; the first output circuit/(OTNoE 206-2) restores/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1)) and outputs the restored data using at least any of the M+1 segments which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches (see Figure 8 and page 10, paragraph 95; and outputs/exits the restored data/(re-assembled packets) using at least any of the M+1 segments/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) which are 
Although Cai discloses a transmission apparatus as set forth above,
Cai does not explicitly disclose “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over data segments”.
However, Mamiya discloses a transmission apparatus comprising:
a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
the parity segment correspond to horizontal parities calculated over the data segments (see Figure 6b and page 6, paragraph 81; the parity segment correspond to horizontal/horizontal parities/parities calculated/(divided and ORed) over data segments/video data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over data segments” as taught by Mamiya in the system of Cai to reduce the error information to be known by the host system (see page 3, paragraph 37, lines 7-8 of Mamiya).
Regarding Claim 7, Cai discloses the transmission apparatus, wherein
the first input circuit (see Figure 8 and page 9, paragraph 88, line 1; the first input circuit/OTNoE 206-1) comprises: 
a processor (see Figure 3 and page 7, paragraph 72, line 5; a processor/processor 301) that divides data inputted to the first input circuit into the 
a distribution circuit (see Figure 4 and page 8, paragraph 75, line 21; a distribution circuit/control functions 410) that distributes and transmits to the N+1 switches the M pieces of partial data (see Figure 8 and page 9, paragraph 91; that distributes/selects and transmits/transmits to the N+1 switches/(one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4) the M pieces/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) of partial data/individual packets) the M pieces of partial data (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9 and paragraph 91 and page 10, paragraph 98, lines 15-21; the M pieces/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) of partial data/individual packets), for every continuous M pieces of partial data (M is a 51Atty. Dkt. No.: 17-01559 natural number of 2 or larger and N or smaller) obtained by the division of the processor (see Figures 3 and  8 and page 9, paragraph 88 and paragraph 90, lines 1-9 and paragraph 91; for every continuous M pieces/(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) of partial data/(individual packets) obtained by the division/generates of the processor/processor 301).
Regarding Claim 9, Cai discloses a transmission method executed by a transmission apparatus that includes a plurality of input circuits (see Figure 8 and page 9, paragraph 87, lines 6-11; that includes a plurality of input circuits/(P1 208-1, P2 208-2, P3 208-3, P4 208-4 and OTNoE 206-1), N+1 switches (N is a natural number of 2 or 
using the N+1 switches (see Figure 8 and page 9, paragraph 87, lines 7-10; using the N+1 switches/one or more Ethernet switches 212-1, 212-2, 212-3 and 212-4), outputting from any of a plurality of output circuits each data inputted from a plurality of input circuits (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; outputting from any of a plurality of output circuits/(outputs 210 as shown in Figure 8) each data/packet inputted from a plurality of input circuits/P1 208-1, P2 208-2, P3 208-3, P4 208-4 and OTNoE 206-1); 
using a first input circuit included in the input circuits (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; using a first input circuit/(OTNoE 206-1) included in the input circuits/P1 208-1, P2 208-2, P3 208-3 and P4 208-4), dividing inputted data into partial data in a predetermined length (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9; dividing/generates inputted data/(ODU 834-1, 834-2, 834-3 and 834-4) into partial data/(individual packets) in a predetermined length/one to one correspondence between ODU 834-1 through ODU 834-4 and PKT 828-1 through PKT 828-4) and distributing and transmitting M+1 segments (M is a natural number of 2 or larger and N or smaller) to the N+1 switches (see Figure 8 and page 9, paragraph 91; and distributing/selects and transmitting/transmits M+1 segments/PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4 (M is a natural number of 2 or larger and N or smaller) to the N+1 switches/one or more Ethernet switches 212-1, 
using a first output circuit included in the output circuits (see Figure 8; a plurality of output circuits/outputs 210 as shown in Figure 8) that includes a first output circuit (see Figure 8, page 10, paragraph 92, lines 1-3; using a first output circuit included in the output circuits/outputs 210 as shown in Figure 8 and OTNoE 206-2), restoring the data inputted to the first input circuit (see Figure 8 and page 10, paragraph 95; restoring/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1)) and outputting the restored data using at least any of the M+1 segments (see Figure 8 and page 10, paragraph 95; and outputting/exits the restored data/(re-assembled packets) using at least any of the M+1 segments /(PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4) which are distributed and transmitted by the first input circuit to the N+1 switches and are transferred by the N+1 switches (see Figure 8 and page 9, paragraph 88 and paragraph 90, lines 1-9 and paragraph 91; which are distributed/(corresponding to the selected port) and transmitted/transmission by the first input circuit/(OTNoE 206-1) to the N+1 switches and are 
Although Cai discloses a transmission method as set forth above,
Cai does not explicitly disclose “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over the data segments”.
However, Mamiya discloses a transmission method comprising:
a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),
the parity segment corresponding to horizontal parities calculated over the data segments (see Figure 6b and page 6, paragraph 81; the parity segment corresponding to horizontal/horizontal parities/parities calculated/(divided and ORed) over the data segments/video data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and a parity segment” or “the parity segment corresponding to horizontal parities calculated over the data segments” as taught by Mamiya in the system of Cai to reduce the error information to be known by the host system (see page 3, paragraph 37, lines 7-8 of Mamiya).
Regarding Claim 10, Although Cai discloses the transmission apparatus as set forth above,
Cai does not explicitly disclose “wherein the horizontal parities is obtained by calculating an exclusive OR (XOR) for each bit of M data segments”.
However, Mamiya discloses a parity segment (see Figure 6b and page 6, paragraph 81; a parity segment/horizontal parities),

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the horizontal parities is obtained by calculating an exclusive OR (XOR) for each bit of M data segments” as taught by Mamiya in the system of Cai to reduce the error information to be known by the host system (see page 3, paragraph 37, lines 7-8 of Mamiya).
Regarding Claim 11, Cai discloses the transmission apparatus, wherein the first output circuit restores the data inputted to the first input circuit from M segments among the M+1 segments (see Figure 8 and page 10, paragraphs 90 and 95; the first output circuit/(OTNoE 206-2) restores/re-assembles the data inputted/(ODU 834-1, 834-2, 834-3 and 834-4) to the first input circuit/(OTNoE 206-1) from M segments/(M1, M2) among the M+1 segments/PKT 828-1, PKT 828-2, PKT 828-3 and PKT 828-4).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Mamiya and further in view of Feng et al (US 2017/0187492 A1), hereinafter Feng.
Regarding Claim 6, Although the combination of Cai and Mamiya discloses the transmission apparatus as set forth above,
The combination of Cai and Mamiya does not explicitly disclose “the partial data comprises a padding inserted so that data length of the partial data is fixed” or “a 
However, Feng discloses the transmission apparatus, wherein
the partial data (see Figure 2 and page 3, paragraph 47, lines 26-30; the partial data/piece of timeslot data) comprises 
a padding inserted so that data length of the partial data is fixed (see Figure 2 and page 3, paragraph 47, lines 26-30; a padding/padding inserted/(is used) so that data/data length/length of the partial data/(piece of timeslot data) is fixed/fixed); and 
a header which indicates the data length of the partial data before the padding and the header are inserted (see Figure 5 and page 3, paragraph 47, lines 26-30 and paragraph 59; a header/(MAC header) which indicates the data/data length/length of the partial data/(piece of timeslot data) before the padding/padding and the header/(MAC header) are inserted/is used).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the partial data comprises a padding inserted so that data length of the partial data is fixed” or “a header which indicates the data length of the partial data before the padding and the header are inserted” as taught by Feng in the combined system of Cai and Mamiya to minimize data loss (see page 2, paragraph 35, line 12 of Feng).

Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duschatko et al (US 6,934,305 B1) discloses Method and Apparatus for Detecting Errors in Backplane Frame
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469